Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 1 of 37   PageID #:
                                   1028                                           1


     1                IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
     2

     3   - - - - - - - - - - - - - -
                                               )
     4   United States of America,             )
                                               )
     5                    Plaintiff,           )
                                               )
     6              vs.                        )   FILE NO. 3:20-cr-170
                                               )
     7   Jonathan Montanez,                    )
                                               )
     8                    Defendant.           )
                                               )
     9   - - - - - - - - - - - - - -

    10

    11

    12

    13                          T R A N S C R I P T

    14                                   O F

    15                        P R O C E E D I N G S

    16                      Sentencing - April 2, 2021

    17                               Pages 1-36

    18

    19

    20

    21

    22   HELD AT: QUENTIN BURDICK UNITED STATES COURTHOUSE
                  655 FIRST AVENUE NORTH
    23            FARGO, NORTH DAKOTA 58102

    24   BEFORE:     THE HONORABLE PETER D. WELTE

    25   COURT REPORTER:        KELLY A. KROKE
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 2 of 37   PageID #:
                                   1029                                           2


     1                          A P P E A R A N C E S

     2   MR. RICHARD M. LEE                           COUNSEL FOR PLAINTIFF;
         Office of US Attorney
     3   655 1st Avenue North, Ste. 250
         Fargo, ND 58102
     4

     5   MR. CHRISTOPHER J. LANCASTER       COUNSEL FOR DEFENDANT;
         Office of Federal Public Defender
     6   112 Roberts Street North, Ste. 200
         Fargo, ND 58102
     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 3 of 37   PageID #:
                                   1030                                           3


     1                          P R O C E E D I N G S

     2                   (April 2, 2021, the following proceedings

     3   commenced at 9:10 a.m.)

     4                   THE COURT:      Ten minutes after 9:00 on

     5   Friday, April 2nd.         We're on the record and the case

     6   before us is United States versus Jonathan Montanez.

     7   Mr. Montanez is present.

     8                   Good morning, sir.

     9                   THE DEFENDANT:       Good morning.

    10                   THE COURT:      Mr. Montanez is represented by

    11   Attorney Chris Lancaster.           The United States is

    12   represented by Assistant United States Attorney Richard

    13   Lee.    And we're here for a sentencing on the Indictment

    14   to which the defendant plead guilty, the Indictment

    15   being for civil disorder on or about May 30th of 2020.

    16                   We have a Plea Agreement in this matter

    17   wherein the defendant plead voluntarily guilty to Count

    18   One.    This was a nonbinding Plea Agreement and the Plea

    19   Agreement calls for the United States to recommend a

    20   sentence within the guideline range and recommend

    21   restitution in exchange for the defendant's guilty plea.

    22   That was accomplished quite some time ago.

    23                   Mr. Montanez, if you will please remain

    24   seated, I see that you're restrained.              I don't want you

    25   to trip or anything but remain seated, raise your right
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 4 of 37   PageID #:
                                   1031                                           4


     1   hand and the clerk of court will administer an oath.

     2                   (Oath administered.)

     3                   THE COURT:      Mr. Montanez, how are you

     4   feeling this morning?

     5                   THE DEFENDANT:       I'm feeling all right, Your

     6   Honor.     How about yourself?

     7                   THE COURT:      Just fine, thank you.          You've

     8   been in custody for some time now, roughly six months,

     9   and have you had sufficient opportunity to review this

    10   matter with Mr. Lancaster?

    11                   THE DEFENDANT:       Yes, sir.

    12                   THE COURT:      I don't believe -- I've reviewed

    13   this file pretty thoroughly.            I don't believe you have

    14   any issues with English as a spoken language.                  You're

    15   understanding what I'm saying?

    16                   THE DEFENDANT:       Yes, sir.

    17                   THE COURT:      And you are satisfied with the

    18   representation that you've received in this matter?

    19                   THE DEFENDANT:       Yes, Your Honor.

    20                   THE COURT:      Okay.    Have you had an

    21   opportunity -- by the way, I should ask you you're not

    22   under the influence of any alcohol or drugs, are you?

    23                   THE DEFENDANT:       No, Your Honor.

    24                   THE COURT:      Are you under the -- are you

    25   using any prescription medications of any kind?
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 5 of 37   PageID #:
                                   1032                                           5


     1                   THE DEFENDANT:       No, Your Honor.

     2                   THE COURT:      Okay.    Have you had an

     3   opportunity, Mr. Montanez, to review the Presentence

     4   Investigation Report with your attorney?

     5                   THE DEFENDANT:       Yes, Your Honor.

     6                   THE COURT:      Okay.    Mr. Lancaster, do you

     7   have anybody in the courtroom who is intending or

     8   desiring to make a statement besides your client?

     9                   MR. LANCASTER:       No, Your Honor.

    10                   THE COURT:      Thank you.     Mr. Lee, do you have

    11   any victims that are intending to make presentations?

    12                   MR. LEE:     No, Your Honor.

    13                   THE COURT:      All right.     Thank you.

    14                   Well, Mr. Montanez, I've reviewed the

    15   Presentence Investigation Report.             You've indicated that

    16   you understand it.         Other than questions or objections

    17   that will be submitted by your counsel, do you have any

    18   questions for me about the Presentence Investigation

    19   Report?

    20                   THE DEFENDANT:       No, Your Honor.

    21                   THE COURT:      Okay.    I did receive a letter

    22   this morning, Mr. Montanez, and I wanted you to know

    23   that I did receive it.          It was hand delivered to me by

    24   the clerk of court roughly five minutes before the

    25   hearing.     I'm going to take a minute to read this letter
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 6 of 37   PageID #:
                                   1033                                           6


     1   again.     I've read it once but I want to read it again

     2   and digest it.

     3                   I also wanted to bring to your attention

     4   that on that video screen in front of your attorney is

     5   Stacey Meidinger.        She is a probation officer with the

     6   United States Department of Probation.               You likely

     7   recall interviewing with her?

     8                   THE DEFENDANT:       She was the one that did the

     9   PSI report, correct?

    10                   THE COURT:      Correct.

    11                   THE DEFENDANT:       Yup.

    12                   THE COURT:      So she's present in the

    13   courtroom as well.

    14                   MR. LANCASTER:       Your Honor?

    15                   THE COURT:      Yes, sir.

    16                   MR. LANCASTER:       If I may, I want to express

    17   my apologies.       The letter you're referencing under

    18   normal circumstances our office would have filed well in

    19   advance of the hearing.          When I was reviewing the

    20   materials last night for -- in preparation for today I

    21   noted that it didn't appear that it had been filed --

    22   that it had been filed and some miscommunication in my

    23   office.     So I apologize that it was filed this

    24   morning -- or I guess we will file it after the hearing.

    25   I think that's what the procedure would be.
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 7 of 37   PageID #:
                                   1034                                           7


     1                   THE COURT:      You know, Mr. Lancaster, yes,

     2   thank you.      If you would file it after the hearing, that

     3   would be appropriate.         The United States has had an

     4   opportunity to review the letter or at least has it?

     5                   MR. LEE:     Correct, Your Honor.

     6                   THE COURT:      Thank you.     And although the

     7   Court certainly appreciates your apology it's not

     8   necessary.      These things happen but your unnecessary

     9   apology is certainly accepted and thank you.

    10                   Mr. Lee, objections to the Presentence

    11   Investigation Report?

    12                   MR. LEE:     Your Honor, the United States

    13   plans to make a recommendation in accordance with the

    14   Plea Agreement.        I'll note that the Plea Agreement

    15   indicates that the correct section under the sentencing

    16   guidelines is 2B1.1.         The Presentence Investigation

    17   Report uses a different section.             United States will be

    18   recommending a sentence pursuant to 2B1.1, Your Honor.

    19                   THE COURT:      Thank you, Mr. Lee.          Mr. Lee,

    20   you do recall the change of plea hearing?

    21                   MR. LEE:     I think you may be referring to

    22   Mr. Toa?

    23                   THE COURT:      Well, actually I was referring

    24   to the change of plea hearing in this case on

    25   December 3rd but it's entirely possible that it was a
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 8 of 37   PageID #:
                                   1035                                           8


     1   different Assistant United States Attorney.                  I do beg

     2   your pardon, Mr. Lee.         It was Jake Rodenbiker at the

     3   change of plea hearing in this matter.

     4                   MR. LEE:     Okay.

     5                   THE COURT:      Thank you.     I beg your pardon,

     6   yes.    I do note your recommendation.            Is your

     7   recommendation stylized as a formal objection to the

     8   computation in the Presentence Investigation Report?

     9                   MR. LEE:     Yes, Your Honor.

    10                   THE COURT:      Okay.    Mr. Lancaster?

    11                   MR. LANCASTER:       Is the Court referencing --

    12                   THE COURT:      Any objections to the -- yeah.

    13                   MR. LANCASTER:       I believe the Court has our

    14   objection which is noted in the PSR at the addendum.

    15   I'll address that very briefly.             We filed a Sentencing

    16   Memorandum in the case and, Your Honor, I don't want to

    17   belabor the points that were in there because it was

    18   rather lengthy.        A few things that I would just like to

    19   say to the Court.

    20                   It's our position that the offense level

    21   should be six, not 10 before acceptance of

    22   responsibility so the total offense level we believe

    23   should be four, not eight.           The applicable section that

    24   applies from the guidelines it's our position is 2B1.1,

    25   not 2A2.4.      Again the reasons for that are set forth in
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 9 of 37   PageID #:
                                   1036                                           9


     1   the memorandum.

     2                   As we see it Section 231(a)(3) is a property

     3   offense.     It's not an assault situation.            And that's

     4   because it talks about obstruction, impeding, and

     5   interfering, all of which any one of those means -- and

     6   if we sort of analyze that from a Johnson case

     7   perspective, any one of those can be accomplished

     8   without any form of assaultive conduct.               And in this

     9   case there was no assault.

    10                   What ended up happening -- and it's clear

    11   from the video that Mr. Montanez, though there's no

    12   excuse for it, was pounding on a vehicle, not on a

    13   person.     There was no rock throwing.           There was no --

    14   any type of conduct like that.

    15                   And then there is one part of the sentencing

    16   memo I want to particularly highlight and that has --

    17   it's that basically the guidelines begin with an

    18   ambiguity.      It directs a person in this case with regard

    19   to the statute to 2X5.1 which requires the application

    20   of what would otherwise be the most analogous section.

    21   And here what we're doing is we're trying to figure out

    22   what the most analogous section is.              And as I said we

    23   believe it's 2B1.1.         But as I said that begins just with

    24   an ambiguity when we're going to 2X1.5.               Well, here, and

    25   as noted in the argument that we've put before the
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 10 of 37   PageID #:
                                    1037                                           10


     1    Court, the rule of lenity applies and in such a

     2    situation the rule -- the guideline application here

     3    should not be construed against Mr. Montanez.                  It should

     4    be construed in his favor and as a result that would

     5    require 2B1.1.

     6                    That's all I have to say on that point, Your

     7    Honor.    Thank you.

     8                    MR. LEE:     Your Honor, can I point out as

     9    well -- it may aid the Court, I don't know.                  How -- so I

    10    drafted this Plea Agreement.           I came up with 2B1.1 and

    11    I'd just like to briefly explain how I came up with

    12    2B1.1.

    13                    THE COURT:     Please do.

    14                    MR. LEE:     Thank you, Your Honor.           Whenever I

    15    draft any Plea Agreement I start with the red book, the

    16    United States Sentencing Commission Guidelines Manual.

    17    My version is 2018 which I believe is the most

    18    up-to-date version.        I go to Appendix A where I look for

    19    the corresponding statute.

    20                    In this case the statute is 18, U.S.C.,

    21    231(a)(3) and as the Court probably knows I'm sure there

    22    is no corresponding section in Appendix A, which is why

    23    I believe the probation office did what they did.

    24    However, the United States Sentencing Commission also

    25    has a website, which is sentencing.us, and when you go
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 11 of 37   PageID #:
                                    1038                                           11


     1    to that website it prompts you to put in a statute and

     2    when you do put in a statute one of two things can

     3    happen.     It can give you the corresponding section in

     4    the guidelines book to use or it can say there is no

     5    corresponding section.

     6                    When I prompted -- when I put in 18, U.S.C.,

     7    231(a)(3), the website told me that the correct

     8    corresponding guideline section is 2B1.1.               I just wanted

     9    to let the Court know that that is how I came up with

    10    2B1.1.    I used the Sentencing Guidelines website even

    11    though it's not in Appendix A in the book.               On the

    12    website though it did send me to 2B1.1, which is why

    13    that's the statute I used when drafting this Plea

    14    Agreement.

    15                    THE COURT:     You may remain seated, Mr. Lee,

    16    as you address the Court but 18, U.S. Code, 231(a)(3) is

    17    the statute that you entered, correct?

    18                    MR. LEE:     Correct.

    19                    THE COURT:     Does that contemplate -- the

    20    conduct within the statute, does it contemplate that the

    21    police vehicle was occupied?            There were two people

    22    inside the vehicle?         Two officers?

    23                    MR. LEE:     I understand, yeah.        It does

    24    complicate things.         There's no doubt that it can be

    25    interpreted or it's ambiguous maybe is the better way to
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 12 of 37   PageID #:
                                    1039                                           12


     1    describe it, yeah.        There's some ambiguity here.

     2    There's no doubt.

     3                    THE COURT:     Mr. Lancaster, anything further

     4    with regards to that objection, sir?

     5                    MR. LANCASTER:      Two things if I may, Your

     6    Honor.     Based on the Court's question, first though

     7    there may have been officers inside the vehicle, there

     8    was no attempt to break the windows, to do anything like

     9    that where there was some kind of direct action against

    10    the officers themselves.          It was against the vehicle.

    11    And I reviewed the video so if we're talking about pure

    12    action that's what my response would be there.

    13                    Second, I mention the Johnson line of cases

    14    and the reasoning there and it's mentioned somewhat in

    15    the sentencing memo where we are looking at the language

    16    of the statute and that -- and how the statute is

    17    interpreted and the application of the guideline with

    18    regard to the statute.

    19                    So those would be the two responses that I

    20    would make to the Court to that question, Your Honor.

    21    And there is one other thing.           To have all candor with

    22    the Court, Mr. Lee -- and I do appreciate Mr. Lee, his

    23    communications with me and his offering to the Court

    24    when he used the website sentencing.com.               I've used that

    25    as well.
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 13 of 37   PageID #:
                                    1040                                              13


     1                    I can't cite that -- I don't believe Mr. Lee

     2    can cite that as precedential value but it is something

     3    that's commonly used by counsel as a resource, and it's

     4    a resource that does take into consideration the

     5    commentary from the guidelines commission.               That said,

     6    we have to have all candor with the Court and can't

     7    offer that as precedent.

     8                    THE COURT:     Thank you, Mr. Lancaster.

     9    Ms. Meidinger, the Court would be very interested in any

    10    additional comment that you would have, any additional

    11    guidance you would have with regards to this.

    12                    MR. MEIDINGER:      Thank you, Your Honor.             In

    13    making the decision to go with the guidelines that we

    14    did, I will refer to United States v. Abdimanan Habib,

    15    2X5.1 was used in that instance and accepted by the

    16    Court with a base offense level of plus 10.                  The

    17    obstructing and impeding, you know, it's -- whether or

    18    not, you know, the parties can agree whether or not it

    19    was assaultive-type behavior, I mean, there were like I

    20    said two occupants in the vehicle and that is what our

    21    office has agreed to go with for these riots.                  These

    22    officers were there to maintain peace throughout the

    23    protest and --

    24                    MR. LANCASTER:      (Indiscernible.)

    25                    MS. MEIDINGER:      Excuse me?
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 14 of 37   PageID #:
                                    1041                                            14


     1                    THE COURT:     No, that's okay.        Counsel, if

     2    you do use -- if you do comment mute your mics.                  Go

     3    ahead.

     4                    MR. LANCASTER:      My apologies, Your Honor.

     5                    THE COURT:     Go ahead, Ms. Meidinger.

     6                    MR. MEIDINGER:      So I would just refer to the

     7    guidelines and the Presentence Investigation Report in

     8    paragraph 11 which outlines why we chose the guideline

     9    we did.

    10                    THE COURT:     Thank you, Ms. Meidinger.

    11                    MR. MEIDINGER:      You're welcome.

    12                    MR. LANCASTER:      My apologies to both the

    13    Court and Ms. Meidinger.

    14                    THE COURT:     Understood.      No problem.       Well,

    15    counsel, here's the deal.          Whenever there's an objection

    16    to the section that is used, the objection is to be

    17    resolved by a preponderance of the evidence standard

    18    according to the guidelines manual.             The violation of

    19    18, U.S. Code, 231(a)(3) as set forth in the Presentence

    20    Investigation Report is found in United States

    21    Sentencing Guideline 2X1.5.

    22                    Now I understand that Mr. Lee did his due

    23    diligence as did Mr. Lancaster.            Both parties used their

    24    due diligence to come up with the guideline section that

    25    they felt was appropriate.          2X1.5 is I guess by its
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 15 of 37   PageID #:
                                    1042                                             15


     1    nature a little bit problematic because what it says is:

     2    The guideline outlines the offense for a felony for

     3    which no guideline expressly has been promulgated.                   And

     4    then there is to be an application of the most analogous

     5    offense guideline.

     6                    In this particular case I do need to verify

     7    from both parties that their objection is to the

     8    application of the guideline as set forth in their

     9    Sentencing Memorandums but that there is -- Mr. Lee, is

    10    it accurate for the Court to say there is no other

    11    objection to the facts in the Presentence Investigation

    12    Report?

    13                    MR. LEE:     Correct.

    14                    THE COURT:     And is that accurate,

    15    Mr. Lancaster?

    16                    MR. LANCASTER:      Yes, Your Honor.

    17                    THE COURT:     Thank you.      Well, if that's the

    18    case then the facts in the Presentence Investigation

    19    Report, particularly in paragraph 5 -- 4 and 5 indicate

    20    that the defendant was observed as one of many

    21    protesters who jumped on top of and repeatedly slammed

    22    his fists against an occupied police vehicle and this

    23    did cause damage.        Video footage also showed him kicking

    24    the bumper of the vehicle as well.

    25                    By a preponderance of the evidence the Court
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 16 of 37   PageID #:
                                    1043                                             16


     1    finds that the most analogous guideline to the offense

     2    conduct in this matter is obstructing or impeding

     3    officers under 2A2.4.         The base offense level will be a

     4    10 and we'll proceed accordingly.

     5                    The Court having resolved the objection to

     6    the -- by the United States and by the defense, we'll

     7    move on to the offense level computation.               And I will

     8    note both for the United States and the defense if you

     9    are so inclined the Court will preserve your objection

    10    even though the objection has been resolved for purposes

    11    of this hearing.

    12                    Offense level computation begins on page 5.

    13    Civil disorder, the base offense level is a 10 as

    14    previously delineated by the Court.             There are no other

    15    adjustments so the adjusted offense level is a 10.                   The

    16    defendant is receiving the benefit of demonstrating

    17    acceptance of responsibility.           Accordingly the offense

    18    level is decreased by two levels.             Total offense level

    19    of eight, Criminal History VI in this matter.                 The

    20    defendant has 16 points.          In order to get to a Criminal

    21    History VI, only 13 points are required.

    22                    Other than the previous objection as noted,

    23    Mr. Lee, any objection to the offense level computation?

    24                    MR. LEE:     No, Your Honor.

    25                    THE COURT:     Thank you.      Other than noted and
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 17 of 37   PageID #:
                                    1044                                           17


     1    preserved, Mr. Lancaster, any other objection to the

     2    offense level computation?

     3                    MR. LANCASTER:      There are no further

     4    objections beyond that which we've offered, Your Honor.

     5                    THE COURT:     Thank you.      Mr. Lee, your

     6    recommendation.

     7                    MR. LEE:     Pursuant to the Plea Agreement,

     8    the United States is recommending a sentence within the

     9    applicable guideline range.

    10                    THE COURT:     Thank you.      Mr. Lancaster?

    11                    MR. LANCASTER:      May I have a moment?

    12                    THE COURT:     Please do.

    13                    MR. LANCASTER:      Thank you.

    14                    (The defendant and his counsel conferring.)

    15                    THE COURT:     Let's just mute their mics,

    16    Lori.

    17                    MR. LEE:     Your Honor, may I correct?

    18    Pursuant to the Plea Agreement, Your Honor, with the

    19    guideline section the United States is recommending a

    20    sentence between the guideline range of six and 12

    21    months, Your Honor.

    22                    THE COURT:     And please elaborate on the six

    23    to 12-month recommendation.

    24                    MR. LEE:     Your Honor, the Plea Agreement

    25    that the United States entered into with the defendant
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 18 of 37   PageID #:
                                    1045                                           18


     1    contemplated that the section being 2B1.1 which would

     2    have been a six with a two-point reduction for

     3    acceptance of responsibility.           At a Criminal History

     4    score of VI, that would be the guideline range of six to

     5    12 months, Your Honor.

     6                    THE COURT:     Very good.      Thank you, Mr. Lee.

     7    Just making sure that we develop a record for the

     8    recommendations.

     9                    Mr. Lancaster?

    10                    MR. LANCASTER:      I apologize, I need to look

    11    up one thing, Your Honor.

    12                    Your Honor, my recommendation to the Court

    13    is a sentence of credit for time served.               I make this

    14    recommendation for several reasons.             I stated some of

    15    them when I offered my objection with regard to the

    16    offense level calculation.          I do believe the rule of

    17    lenity is something that still translates into what

    18    ultimately should be considered for purposes of

    19    sentencing and I won't belabor that point again.

    20                    I would talk about Jonathan just simply as a

    21    person.     From the beginning, as I have represented

    22    Jonathan, he's been about as straightforward of a client

    23    as I've had and that's whether or not I've been talking

    24    to him in person or talking to him by phone.                 He was at

    25    Cass County during the height here of the COVID
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 19 of 37   PageID #:
                                    1046                                           19


     1    situation where there were repeated lockdowns as a

     2    result and should I also say times when people were

     3    becoming infected inside the jail itself.               Just as

     4    everybody has had to put up with that while they've been

     5    in custody, Jonathan has been placed in that position

     6    and I do think the Court should take a look at that

     7    situation in considering its sentence.

     8                    With regard to his criminal history, and the

     9    Court did note that he has a criminal history as he

    10    does, that criminal history's been influenced by a

    11    difficult life while he's been young.              That has been

    12    outlined in the PSR.         In addition he's been affected by

    13    substance abuse which was also discussed during the

    14    course of the interview and as outlined in the PSR.

    15                    But he's made strides in his life.              As

    16    everybody comes before the Court, a person can be a

    17    mixed bag and that's certainly what we have in the case

    18    of Jonathan.      And he's made strides in trying to right

    19    himself.     Particularly I would point to the fact that he

    20    has worked very hard to maintain employment.                 When you

    21    take a look at his employment, he has tried to maintain

    22    a consistent employment history.            At the time of his

    23    arrest he was working for Crystal Sugar.               He had a good

    24    job, and we were trying to get him out so he could go

    25    and maintain that job.         The people he was working for
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 20 of 37   PageID #:
                                    1047                                           20


     1    found him to be a very good employee that they wanted to

     2    be able to keep on.

     3                    But here's the final thing that I want to

     4    talk about.      I think it demonstrates where he is at with

     5    regard to this offense, his acceptance of

     6    responsibility, which I think is exceptional acceptance,

     7    and that goes to the day of his arrest.              And I don't

     8    think it's sufficiently outlined in the PSR.                 He's been

     9    detained as noted in the Presentence Report.                 He was

    10    notified by a friend that the FBI had been out to try to

    11    find him.     Government agents had been out to try to find

    12    him because there was a warrant.

    13                    Now they got his number, contacted him.

    14    He's at work.      When they first call him up they followed

    15    standard protocol and said to him that they wanted to be

    16    able to talk with him and that kind of thing.                 He asked:

    17    Is there a warrant for me?          They said yes, and they

    18    afforded him the opportunity to be able to come in on

    19    that warrant.      Well, what Jonathan said was:             I got a

    20    ride to work.      I was brought to work.          I don't have the

    21    ability to get back.         And so what he did was he

    22    literally clocked out and told them he would be waiting

    23    at work.     He was arrested at work.          He could have tried

    24    to flee.     He could have tried to do anything.              Instead

    25    he was there available and taking responsibility from
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 21 of 37   PageID #:
                                    1048                                           21


     1    the very first moment.

     2                    When he entered his plea of guilty, he did

     3    the same thing before the Court.            I have found him to

     4    be, as I said, exceptionally remorseful when it's come

     5    to this.

     6                    If the Court reviews his statement, the one

     7    aspect of it I found interesting and I commented to him

     8    was sort of the formality of how he was talking.                  And to

     9    me what was interesting is the formality and how -- even

    10    how it begins in his statement where he says:                 Your

    11    Honor, ladies and gentlemen of the Court, prosecutor

    12    attorney, Fargo PD, the impacted victims, et cetera,

    13    this is somebody who's not just trying to throw out some

    14    words to make it sound good.           This is somebody who is

    15    really trying to demonstrate respect and demonstrating

    16    that what he did back in May was not a good thing and he

    17    recognizes that.

    18                    With all of that, Your Honor, I believe that

    19    a sentence of credit for time served dated from the time

    20    he was arrested on September 30 is a sentence sufficient

    21    but not greater than necessary in this case and I'd ask

    22    the Court to adopt that.          Thank you.

    23                    THE COURT:     Thank you, Mr. Lancaster.

    24                    Mr. Montanez, this would be the time in the

    25    hearing that you would be permitted to address the Court
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 22 of 37   PageID #:
                                    1049                                            22


     1    with what is formally called an allocution.                  An

     2    allocution is in general a statement to the Court.                   My

     3    rules are that you can address anything that you want to

     4    during your allocution and you can say anything you want

     5    to the Court.      Makes it a lot simpler for you and also I

     6    think that that promotes candor and clarity.                  So please

     7    do proceed.      I beg your pardon, Mr. Montanez, if you

     8    don't wish to you don't have to, okay?

     9                    THE DEFENDANT:      Okay.     Well, Your Honor, I

    10    just want to state that I do want to apologize to

    11    everybody that I impacted.          My trial and my offense was

    12    deemed newsworthy and I also apologize to my families

    13    and friends for the embarrassment that I could have

    14    brought upon them to y'all in the Court and to anybody I

    15    impacted.

    16                    I just want to say I'm sorry.           My intentions

    17    were good to go there and to -- were all good intentions

    18    and I made a mistake.         I made a mistake and I damaged

    19    people's property that wasn't mine and I affected

    20    everybody that was around me and including people that

    21    weren't.     And I sincerely want to apologize and I accept

    22    responsibility for everything I've done and with that

    23    I'm okay, Your Honor.         Thank you.

    24                    THE COURT:     Thank you.

    25                    MR. LANCASTER:      Your Honor?
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 23 of 37   PageID #:
                                    1050                                             23


     1                    THE COURT:     Sure.

     2                    MR. LANCASTER:      My apologies.       And I want to

     3    tell Mr. Lee that I appreciate this.              He brought it to

     4    my attention.      I misspoke and actually misspoke.              It is

     5    something the Court should know and that is it wasn't

     6    the FBI that called Mr. Montanez.             He called the FBI.

     7    And I think that that's extremely important.                 Thank you.

     8                    THE COURT:     Thank you.      Mr. Montanez, do you

     9    have anything further?

    10                    THE DEFENDANT:      No, Your Honor.

    11                    THE COURT:     Mr. Lancaster, do you have the

    12    Presentence Investigation Report in front of you?

    13                    MR. LANCASTER:      Yes, Your Honor.

    14                    THE COURT:     Would you please refer to

    15    paragraph 48.

    16                    MR. LANCASTER:      Yes, Your Honor.

    17                    THE COURT:     Paragraph 48 indicates that your

    18    client was charged for domestic assault within 10 years

    19    of the first of two or more previous convictions.                   That

    20    was charged out in Clay County.            His date of arrest

    21    there was July 24th of 2020.           So that was subsequent to

    22    the actions in this particular case but I would note for

    23    the record that the Indictment in this case was filed in

    24    September.

    25                    My point is this:       He was placed on pretrial
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 24 of 37   PageID #:
                                    1051                                             24


     1    supervision on July 24th, did not show up for a

     2    scheduled hearing on September 17th of 2020.                 The

     3    records indicate that he was apprehended on the federal

     4    warrant for this offense on September 30th of 2020.

     5                    Wouldn't that be inconsistent with the

     6    premise that he is taking responsibility from the very

     7    first moment?

     8                    MR. LANCASTER:      Your Honor, I don't have it

     9    in front of me.       I've spoken to his lawyer about that.

    10    That aspect -- whatever the issue was was cleared up.

    11    The reason that he has the warrant -- because I believe

    12    there was another date that came up that was scheduled.

    13    But he wasn't being taken into custody on that or -- I

    14    spoke to his lawyer and that had been cleared up.                   So --

    15    but beyond that I can't really offer anything to the

    16    Court.

    17                    THE COURT:     I note that it looks like

    18    Mr. Montanez maybe wanted to speak to you about that.

    19    Did you want to speak to your lawyer about that?

    20                    THE DEFENDANT:      Or to you, Your Honor.           The

    21    reason I missed my court date September 17th was because

    22    I was exposed to corona.          I had talked to my state

    23    lawyer.     My state lawyer -- the judge granted me three

    24    weeks of quarantine.         He rescheduled a new court date.

    25    And the reason I got a warrant for my arrest is not for
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 25 of 37   PageID #:
                                    1052                                            25


     1    missing September 17th, Your Honor.             It's because when I

     2    wasn't able to get out during my detention hearing I

     3    missed court for being under United States Marshal hold

     4    and that's when my warrant came out.              The reason I

     5    didn't go to court that day is because the judge -- the

     6    Minnesota judge said that he wanted me to quarantine for

     7    three weeks, Your Honor, and I didn't -- there was no

     8    warrant issued out for that.           It was issued afterwards

     9    for missing it, for being under y'all's custody.

    10                    THE COURT:     Thank you.

    11                    MR. LANCASTER:      And, Your Honor, I just

    12    don't -- I don't have the note that I had taken where I

    13    had talked to his lawyer so I did not remember.                  I just

    14    remembered that that situation the Court is referring to

    15    about September had been resolved.

    16                    THE COURT:     And thank you, Mr. Lancaster.              I

    17    certainly will take Mr. Montanez at his word with his

    18    explanation.      And as far as I'm concerned with regards

    19    to paragraph 48, with regards to that paragraph, his

    20    explanation is satisfactory and answers any questions

    21    that the Court has.        I will note that the pending

    22    charges -- although there is an active warrant out, that

    23    the pending charges are not scored and so you will not

    24    be penalized according to the Sentencing Guidelines or

    25    by the Court in their consideration of that.
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 26 of 37   PageID #:
                                    1053                                               26


     1                    All right.     Mr. Lee, I need to bounce back

     2    to you.     I did not hear a request for restitution but I

     3    have a letter in the file, a memorandum from the Fargo

     4    Police Department wherein they are requesting

     5    restitution of $2,000.

     6                    Does that remain the case?

     7                    MR. LANCASTER:      Your Honor, if I could speak

     8    to that?

     9                    THE COURT:     I'd like to hear Mr. Lee first.

    10                    MR. LANCASTER:      That's fine, I'm sorry.

    11                    MR. LEE:     That is the present case, Your

    12    Honor.     The Fargo Police Department at this time is

    13    requesting $2,000.

    14                    THE COURT:     Thank you.      And, Mr. Lancaster,

    15    please.     Thank you.

    16                    MR. LANCASTER:      I'm sorry, that is the

    17    request.     I've had some discussion with Mr. Lee.               We

    18    would ask that restitution be held open for 30 days.                     I

    19    anticipate this is going to be resolved by way of

    20    stipulation but there's some further discussion after my

    21    discussion with Mr. Lee and what I'm hopeful is that

    22    we'll have this all taken care of early next week.

    23                    THE COURT:     Mr. Lancaster, why would it be

    24    kept open for 30 days?

    25                    MR. LANCASTER:      I've made a request to
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 27 of 37   PageID #:
                                    1054                                            27


     1    Mr. Lee and to have some discussion with the victim,

     2    City of Fargo, and was not able to do that by today's

     3    hearing.     And in all candor, Your Honor, I've asked

     4    for -- and we've had our discussion about a bit of a

     5    reduction from that $2,000 figure and that's why I say,

     6    Your Honor, that I anticipate there's going to be a

     7    stipulation but he was going to have communication with

     8    them.

     9                    THE COURT:     Before the Court filed as

    10    document 27-1 in the District Court docket is a sealed

    11    memorandum from the Fargo Police Department to Mr. Lee

    12    from Deputy Chief Joe Anderson.            And in that particular

    13    matter the subject line is:           Restitution in the Jonathan

    14    Montanez case.       The memo reads:       As a result of the

    15    Fargo riot which occurred on May 30, 2020, multiple

    16    Fargo Police squad cars sustained damage and the Fargo

    17    Police Department is seeking restitution to cover the

    18    costs relating to repairing some of the vehicles.                   I'm

    19    not going verbatim here but pretty close.

    20                    Jonathan Montanez was caught on video

    21    standing, walking, and slamming his hands and fists on

    22    the hood of Squad 87 which is a Ford Utility vehicle.

    23    He was also seen kicking the front left quarter panel of

    24    Squad 87.     Squad 87 sustained damage to the hood, to the

    25    left quarter panel section, to the right rear glass
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 28 of 37   PageID #:
                                    1055                                            28


     1    panel, decal lettering and clear coat finish.                  The

     2    actions of Mr. Montanez did not cause all of the damages

     3    to Squad 87, but he emboldened others in the crowd to

     4    kick and throw objects at the squad car.

     5                    The estimate of repair specific to Squad 87

     6    is $3,633.26.      The department is seeking restitution

     7    from Jonathan Montanez in the amount of $2,000.

     8                    The memorandum is dated February 23rd of

     9    2021, which is roughly five weeks ago.

    10                    Anything further from the United States?

    11                    MR. LEE:     No, Your Honor.

    12                    THE COURT:     Mr. Lancaster?

    13                    MR. LANCASTER:      Nothing further.

    14                    THE COURT:     Mr. Montanez?

    15                    THE DEFENDANT:      No, Your Honor.

    16                    THE COURT:     Ms. Meidinger?

    17                    MR. MEIDINGER:      No, Your Honor.          Thank you.

    18                    THE COURT:     Mr. Montanez, you mentioned in

    19    your statement that -- or in your verbal statement you

    20    mentioned that you understand that this was newsworthy.

    21    I want you to understand that I'm not taking that into

    22    account at all and, in fact, I have not read a single

    23    word about you or your actions in any news coverage.                     If

    24    there exists news coverage of this, I did not follow

    25    that at all.      I'm -- I am assiduously -- in analyzing
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 29 of 37   PageID #:
                                    1056                                             29


     1    this file, Mr. Montanez, I am assiduously trying to

     2    apply the Sentencing Guidelines and to do so

     3    irrespective of anything other than the guidelines and

     4    the law in this matter.          I did allude to this at your

     5    change of plea hearing and I understand Mr. Lancaster

     6    was there and Mr. Rodenbiker was there for the United

     7    States back in December when we did the change of plea

     8    on this.

     9                    There's a couple things that I want to point

    10    out to you.      One of them is that I was -- according to

    11    the minute entry and according to my personal notes, I

    12    was very specific and assiduous in pointing out for all

    13    parties that the United States and the probation office

    14    were not a party to the Plea Agreement and that the --

    15    that Ms. Meidinger would be doing an offense level

    16    computation based on the guidelines.

    17                    At that time I said:        Now you do understand

    18    that if there's a different number that she comes up

    19    with than what's estimated that I'm likely to land at

    20    that number I believe is the language that I used?                   And

    21    you indicated that that was satisfactory.               The Court

    22    considered that in resolving the objection to the PSIR.

    23                    But also with regards to the objections to

    24    the PSIR, your offense conduct, the relevant conduct,

    25    the entire offense relevant conduct in this matter is
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 30 of 37   PageID #:
                                    1057                                           30


     1    something that I have under 2A2.4 applied for

     2    obstructing or impeding officers.             But you correctly

     3    note in your statement that this could have been much

     4    worse.     It could have been much worse and it wasn't.

     5    But the guidelines that I am applying are for

     6    obstructing or impeding an officer.

     7                    I alluded to the 18, U.S. Code, 3553(a)

     8    factors at your change of plea.            The seven factors to be

     9    considered at sentencing are the nature and the

    10    circumstances of the offense and the history and the

    11    characteristics of the defendant.

    12                    No. 2 is the need for the sentence imposed

    13    to reflect the four primary purposes of sentencing:

    14    retribution, deterrence, incapacitation and

    15    rehabilitation.

    16                    No. 3 is the kind of sentences that are

    17    available, whether probation is prohibited or there's a

    18    mandatory minimum term of imprisonment required by

    19    statute.

    20                    No. 4 is the sentencing range established

    21    through application of the Sentencing Guidelines and the

    22    types of sentences that are available under the

    23    guidelines.      That specific component is what we're

    24    talking about when we get to the offense level and then

    25    the range that's established based on your criminal
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 31 of 37   PageID #:
                                    1058                                                31


     1    history.     In this case offense level eight, Criminal

     2    History VI gets us to an 18 to 24-month range.

     3                    I've considered any relevant policy

     4    statements that were promulgated by the United States

     5    Sentencing Commission.         I've considered the need to

     6    avoid unwarranted sentencing disparities among

     7    defendants with similar records who have been found

     8    guilty of similar conduct.          That is particularly crucial

     9    in this case.      And then the need to provide restitution

    10    to any victims of the offense.

    11                    Before I impose sentence, Mr. Lee, I was

    12    remiss in seeking your comment on Mr. Lancaster's

    13    request that restitution be left open for 30 days.                   Do

    14    you have a position on that?

    15                    MR. LEE:     I have no objection to his

    16    request, Your Honor.

    17                    THE COURT:     Okay.    Thank you.      Mr. Montanez,

    18    in the Presentence Investigation Report from paragraphs

    19    23 through paragraph 59 is your criminal history.                   Your

    20    criminal history is partly scored, partly unscored.                      In

    21    the Court's eyes this criminal history is alarming.                      I

    22    will note that you are a young man.             In fact, I believe

    23    that you will be 32 this year, this upcoming August.

    24    You do have your Grade Equivalency Diploma so you have

    25    some education but, you know, you're still a young man.
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 32 of 37   PageID #:
                                    1059                                            32


     1                    According to your criminal history as set

     2    forth in paragraph 23 through paragraph 59 in the less

     3    than 15 years preceding this incident there were 36

     4    encounters with law enforcement by you and some of these

     5    are particularly alarming.          I draw your attention to

     6    paragraph 24, an assault, second degree assault with a

     7    danger weapon causing substantial bodily harm.                  You were

     8    represented by counsel.          There was a victim who was

     9    being treated for several lacerations to the head and a

    10    broken hand.      This is reflective of violent conduct.                 In

    11    this particular case it appears that your probation was

    12    revoked at least once.

    13                    I also draw your attention to paragraph 26,

    14    a theft of property and a fleeing law enforcement.                   That

    15    was another case in which you initially received the

    16    benefit of the doubt and received a 365-day sentence in

    17    jail with 350 days suspended.           Roughly two years later

    18    your probation in that matter was revoked.

    19                    Paragraph 29 is a hindering law enforcement

    20    and a possession of marijuana charge.              In paragraph 30

    21    there was a criminal charge in Fargo Municipal Court for

    22    which you failed to appear and a warrant was issued, and

    23    it appears that this was after sentence, again which

    24    reflects failing to abide by a lawful order of a Court

    25    to appear.
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 33 of 37   PageID #:
                                    1060                                           33


     1                    Paragraph 36, disorderly conduct in Bismarck

     2    Municipal Court.       Paragraph 37, a domestic assault in

     3    Clay County for which a sentence of 18 months'

     4    imprisonment was imposed with all but 65 days suspended.

     5    Four months later your probation was violated.                  You

     6    served another 30 days.          Four months after that your

     7    probation was violated again and you served 18 months'

     8    imprisonment on that matter.

     9                    Another domestic assault and subsequent

    10    violation in paragraph 40 wherein sentence was imposed

    11    in July of '17.       The Court again gave you the benefit of

    12    the doubt even though by this time you'd had roughly 17

    13    encounters with law enforcement in the previous 10

    14    years.    Excuse me, I misstated that.            In the previous 12

    15    years.    The Court only imposed a sentence of 365 days,

    16    all but 33 days suspended and two years of probation.

    17    The reward to the Court was that you violated your

    18    probation and roughly seven months later were sentenced

    19    to an amended sentence with an additional 30 days in

    20    jail.

    21                    There are other examples of this as well and

    22    commencing in paragraph 48 several unscored charges,

    23    including fugitive from justice requiring extradition,

    24    and the present case which was directly related to the

    25    instant case in May of 2020 of inciting a riot,
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 34 of 37   PageID #:
                                    1061                                           34


     1    terrorizing, engaging in a riot, disobedience of public

     2    safety orders under riot conditions and criminal

     3    mischief, willful damage, all in Cass County.

     4                    So the Sentencing Guidelines and the Plea

     5    Agreement require the Court to impose a sentence that is

     6    sufficient but not greater than necessary to accomplish

     7    the purposes of the Sentencing Reform Act and in doing

     8    so the Court is to consider the seven factors as set

     9    forth in 18, U.S. Code, 3553(a).

    10                    I have considered all those factors.              I've

    11    considered the Sentencing Guidelines.              I've considered a

    12    Plea Agreement that although the range that was

    13    contemplated by the Plea Agreement was different by the

    14    parties, the commitment by the United States was to

    15    recommend a sentence within the applicable guideline

    16    range and recommend that you be ordered to pay

    17    restitution.      I will impose a sentence that is within

    18    the guideline range in this particular case.

    19                    Pursuant to the Sentencing Reform Act of

    20    1984, it's the judgment of this Court that you shall be

    21    committed to the custody of the Bureau of Prisons for 24

    22    months.     You shall be on supervised release after that

    23    period of incarceration for three years.               There will be

    24    a $100 special assessment and the Court will leave

    25    restitution open for 30 days.           In the event the parties
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 35 of 37   PageID #:
                                    1062                                           35


     1    are unable to come to some kind of adjusted amount, the

     2    intent of the Court is to impose the $2,000 request of

     3    the victim in this case in this matter.

     4                    You will be subject to standard conditions

     5    and mandatory conditions and special conditions of

     6    supervised release, Mr. Montanez.             The special

     7    conditions of supervised release are set forth in the

     8    Presentence Investigation Report on page 27.                 There are

     9    seven special conditions of supervised release that

    10    you'll be subject to.

    11                    You have 14 days to appeal this under Rule

    12    4(b) of the Federal Rules of Appellate Procedure.

    13                    Anything further from the United States?

    14                    MR. LEE:     No, Your Honor.

    15                    THE COURT:     Mr. Lancaster?

    16                    MR. LANCASTER:        Nothing, Your Honor.

    17                    THE COURT:     Do you have a BOP designation

    18    request?

    19                    MR. LANCASTER:        If I can have just a moment?

    20                    THE COURT:     Yup.

    21                    (The defendant and his counsel conferring.)

    22                    MR. LANCASTER:        Request Sandstone, Your

    23    Honor, or a facility as close to Moorhead, Minnesota as

    24    possible.

    25                    THE COURT:     The recommendation of the Court
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 36 of 37   PageID #:
                                    1063                                           36


     1    to the Bureau of Prisons will be that Mr. Montanez be

     2    placed at Sandstone; alternatively as close to Moorhead,

     3    Minnesota as possible.

     4                    All right.     We are adjourned.

     5                    (Adjourned at 10:05 a.m.)

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:20-cr-00073-TFM-B Document 132-2 Filed 08/05/21 Page 37 of 37   PageID #:
                                    1064                                           37


     1                         CERTIFICATE OF REPORTER

     2                    I, Kelly A. Kroke, a duly appointed

     3    Registered Professional Reporter;

     4                    DO HEREBY CERTIFY that I reported in

     5    shorthand the foregoing proceedings had and made a

     6    record at the time and place indicated.

     7                    I DO HEREBY FURTHER CERTIFY that the

     8    foregoing and attached (36) typewritten pages contain an

     9    accurate transcript of my shorthand notes then and there

    10    taken.

    11                    Dated this 3rd day of May, 2021.

    12

    13

    14

    15

    16
                               /s/ Kelly A. Kroke
    17                         KELLY A. KROKE - RPR, RMR
                               United States District Court Reporter
    18                         District of North Dakota
                               Eastern Division
    19

    20

    21

    22

    23

    24

    25
